Citation Nr: 1755414	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  11-17 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania Foreign Cases


THE ISSUES

1.  Entitlement to service connection for a bilateral hand disorder.

2.  Entitlement to service connection for bilateral foot disorder.

3.  Entitlement to service connection for right foot tarsal tunnel syndrome. 

4. Entitlement to service connection for bilateral ankle disorder.

5.  Entitlement to service connection for a right leg disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1969 to March 1973 and from January 1983 to June 1997.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which in pertinent part, denied service connection for a right leg disability, bilateral hand disability, bilateral foot disability, bilateral ankle disability, and right foot tarsal tunnel syndrome.  

In June 2014, the Board remanded the case for further development.  

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); 38 C.F.R. § 3.159(c)(3) (2013).  In light of Brokowski and Clemons, the Veteran's claims concerning his hands, feet, ankles, and leg have been recharacterized as more generally indicated on the title page. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Bilateral Hand Disorder

The Veteran is seeking service connection for a bilateral hand disorder.  The Veteran asserts that he injured his left hand while he was in service in January 1973.  

Service treatment records show that the Veteran reported on his February 1973 Report of Medical History (separation) that he had numbness in his left hand due to a crushed nerve.  In November 1990, during his second period of service, the Veteran complained of an infected right index finger for four days.  The examination findings revealed inflammation to the right medial finger distal phalanx, and a finger infection was diagnosed.

Postservice records show that in February 2009, the Veteran underwent an x-ray of the bilateral hands that suggested early arthritic changes, which was noted to probably be bilateral osteoarthritis.  Also, a January 2015 MRI of the right wrist showed that he Veteran had beginning arthrosis of the carpometacarpal (CMC) joint of the thumb.  

In September 2016, the Veteran was afforded a VA examination for his bilateral hand condition.  The Veteran reported that he had a crushing injury to the left hand while he was in service.  He also reported that had been feeling numbness and pain in the left little finger for three years, and that on the right side, the co-existing right wrist condition limited the flexibility of the right thumb.  The VA examiner diagnosed the Veteran with sequelae old crushing injury of the left hand with a date of January 1973 and intercarpal osteoarthritis with a date of September 2016.  The VA examiner also noted that an x-ray was taken of the Veteran's left hand in conjunction with the VA examination; it showed that the intercarpal joint between the distal scaphoid and trapezoid demonstrated osteoarthritic changes.  He additionally found that the distal radial left wrist, the thumb, and middle finger showed posttraumatic changes.  The VA examiner also noted that the Veteran's right thumb pain with limitation of the thumb's range of motion during manual activities was secondary to the Veteran's radial-sided right wrist osteoarthritis.  
In December 2016, a VA medical opinion was obtained for the Veteran's bilateral hand condition.  The VA examiner opined that it was less likely than not that any currently diagnosed disorders identified for the Veteran's claimed bilateral hands was etiologically related to his period of service, and stated that there was no evidence to support that the Veteran's diagnosed hand condition was related to his service.  The VA examiner explained that according to the September 2016 VA examination, the Veteran had a diagnosis of sequelae old crushing injury to the left hand in January 1973 and intercarpal osteoarthritis of the left hand in September 2016, but no diagnosis was provided for the right hand.  She then stated that a review of the Veteran's service treatment records showed only that he had a right finger infection in November 1980.  

As noted above, however, the Veteran's service treatment records show that he had an injury to the left hand in service and was also treated for a right finger infection in service.  As the December 2016 VA medical opinion is not predicated on a full review of the Veteran's record, another addendum medical opinion is necessary.  Additionally, although it was noted by the December 2016 VA examiner that no diagnosis was rendered for the right hand in the September 2016 VA examination, the Board observes that the September 2016 VA examiner did note that the Veteran had right thumb pain with limitation of motion that was secondary to his radial-sided wrist osteoarthritis.  On remand, the examiner should clarify whether the Veteran has a diagnosable right hand disorder.

Bilateral Foot and Right Foot Tarsal Tunnel Syndrome

The Veteran is seeking service connection for a bilateral foot disorder and right foot tarsal tunnel syndrome.  

Service treatment records show that the Veteran had problems with his feet in service.  For example, on February 1973 Report of Medical Examination (separation), the Veteran was given a diagnosis of dynamic pes planus.  In January 1991, the Veteran complained of right foot pain.  It was noted that he had a previous diagnosis of tendonitis in the right foot and was diagnosed with pes planus.  In September 1993, it was noted that the Veteran complained of injury to his left foot because his stubbed his left toe.  In June 1994, a health record showed that the Veteran complained of spasm in his right toe from kicking a coffee table.  In a November 1995 health record, it was noted that the Veteran had right foot tendonitis and a tender dorsal surface.  

Postservice the Veteran had a right foot x-ray performed in August 1997, which was negative for any findings.  A right foot x-ray dated November 2008 showed that the Veteran had early degenerative joint disease and arthritic changes of the heel with posterior spur.  A left foot x-ray dated February 2009 showed that there was no bony or joint abnormality seen with incidental findings of early arthritis changes of the heel with a beginning posterior spur.  The Veteran was afforded an MRI for his right and left foot in January 2015.  The assessment for his right foot revealed that the Veteran had minimal degenerative changes of the tarsometatarsal emphasized in the 4th and 5th digit.  The assessment for his left foot demonstrated that the Veteran had low-grade splayfoot, no significant arthrosis-type changes, and no fractures.  

The Veteran was afforded a VA examination in September 2016 for his feet.  The VA examiner noted that the Veteran had a diagnosis of pes planus with a date of August 1972, a diagnosis of tarsal tunnel syndrome of the right foot with a date of January 1991, and a diagnosis of degenerative joint disease of the left great toe with a date of March 2015, and hallux limitus of both feet with a date of September 2016.  

In December 2016, a VA medical opinion was obtained.  The VA examiner opined that it was less likely than not that any currently diagnosed disorders identified for the Veteran's claimed bilateral feet and right foot tarsal tunnel disorder was etiologically related to his period of service.  The VA examiner concluded that there was no evidence to support the contention that the Veteran's diagnosed pes planus/pes valgus of the right and left foot, right foot tarsal tunnel, degenerative joint disease of the right foot, hallux rigidus of the right foot, or hallux limitus of both feet was etiologically related to service.  She further stated that the records provided for review included the Veteran's report that he suffered from problems associated with his claimed disorders during service and since service, but his statements did not change the findings.  
A remand is warranted to afford the Veteran an addendum medical opinion.  The December 2016 VA addendum opinion on whether the Veteran's bilateral foot disorder and right foot tarsal tunnel syndrome were related to his military service is insufficient.  The VA examiner simply stated that there was no evidence to support that the Veteran's diagnosed feet conditions were related to his service without any further explanation.  Therefore, on remand, the VA examiner should fully explain his or her opinion.

Additionally, the Veteran is currently service-connected for right foot contusion and third left foot third toe fracture.  Therefore, an addendum opinion should also be provided to discuss service connection on a secondary basis.  

Bilateral Ankle Disorder and Right Leg Disorder

The Veteran is seeking service connection for a bilateral ankle disorder and a right leg disorder.  The Veteran contends that during service in June 1986, he stepped into a hole and twisted his right ankle.  The Veteran stated that he was diagnosed with a bad sprain.  He also asserted that his left ankle hurts as well, although he could not recall any specific injury to his left ankle during service.  See September 2016 VA Examination.  The Veteran also asserts that his right ankle injury that occurred while in service is related to his right leg disorder.  See February 2010 Notice of Disagreement.  

Service treatment records show that the Veteran had problems with his ankle while in service.  A June 1969 Report of Medical Examination (entrance) was silent for any ankle or leg disorders.  In June 1986, it was noted that the Veteran twisted his ankle.  A February 1973 Report of Medical Examination (separation) was silent for any ankle or leg problems.  Also, an October 1982 Report of Medical Examination (enlistment) was silent for any ankle or leg disorders.  A February 1997 Report of Medical Examination (separation) did not note any ankle problems or leg problems specifically.  However, in an undated x-ray report, it was noted that there was no bony abnormality in the Veteran's left ankle.  However, in the Veteran's right ankle, it was noted that, proximal to the ankle, there was posttraumatic calcification in the interosseous ligament.  
A November 2008 x-ray of the right ankle showed that there was prominent calcification of the interosseous membrane along the lateral aspect of the distal tibia; however, with an early exostosis to be excluded, as for example, a sessile osteochondroma.  It was further noted that there was mild soft tissue swelling around the entire right ankle joint, but there was no acute bony changes seen.  A February 2009 x-ray of the Veteran's left ankle showed that the ankle was normal, with incidental finding of early arthritic changes of the heel and beginning posterior spur.  

The Veteran was afforded a VA examination in September 2016 for his ankle conditions.  The VA examiner diagnosed the Veteran with bilateral collateral ligament sprain with a date of September 2016,and right ankle old rupture membrane interos with a date of September 2016.  The VA examiner also noted that there were x-rays taken of the Veteran's right and left ankle dated September 2016.  The VA examiner stated that the results from the x-rays showed that there was distal lower leg interosseous hyperostotic bone growth over about 5.5 cm in length compatible with sequelae of an old traumatic rupture of the membrane interossea.  The VA examiner found that there was no significant signs of right ankle osteoarthritis.  Also, the VA examiner found that there was no significant signs of a left ankle osteoarthritis.  The VA examiner stated that the radiological findings revealed sequelae of an old traumatic rupture of the membrane interossea on the right distal lower leg.  Further, the VA examiner concluded that the Veteran presented lateral ligament laxity, which matched the Veteran's history of a severe right ankle sprain in 1986.  It was also noted that the Veteran had lateral ligament laxity on the left side.  

The Veteran was also given a VA examination for his knees in September 2016; thigh muscle atrophy was diagnosed.  

A VA medical opinion was obtained in December 2016.  The VA examiner opined that it was less likely than not that any currently diagnosed disorders identified of the Veteran's claimed bilateral ankle and right leg were etiologically related to his period of service.  The VA examiner noted that the September 2016 VA examination showed that the Veteran was diagnosed with bilateral lateral collateral ligament sprain (chronic/recurrent) and old rupture membrana interos right ankle in September 2016.  The VA examiner explained that this examination documented that the Veteran had a right ankle x-ray in September 2016 that showed sequelae of an old traumatic rupture of the membrane interossea on the right distal lower leg.  The VA examiner concluded that there was no evidence to support the contention that the Veteran's bilateral ankle lateral collateral ligament sprain (chronic/recurrent) or diagnosis of arthrosis of the left and right ankles were etiologically related to his period of service.  The VA examiner stated that the records provided for review documented that the Veteran was diagnosed with an osteochondroma to the right distal lower leg for the documented diagnosis of old rupture membrana interos right ankle on the most recent ankle conditions VA examination provided for review.  She explained that, based on review of literature, an osteochondroma was a benign (noncancerous) tumor that developed during childhood or adolescence and was often found incidentally.  She explained that it was an abnormal growth that formed on the bone near the growth plate.  The VA examiner explained that growth plates were areas of developing cartilage tissue near the ends of long bones in children.  The VA examiner stated that bone growth occurred around the growth plate, and when a child became full-grown, the growth plate hardened into solid bone.  She further stated that an osteochondroma was an outgrowth of the growth plate and was made up of both bone and cartilage.  As a child grows, an osteochondroma may grow larger, as well.  The VA examiner stated that once a child reached skeletal maturity, the osteochondroma typically stopped growing too.  She further explained that in most cases, no treatment was required other than regular monitoring of the tumor to identify any changes or com plications.  The VA examiner concluded that the exact cause of the osteochondroma was unknown and did not result from an injury.  

A remand is warranted to provide the Veteran with a new medical opinion that addresses the nature and etiology of the Veteran's leg and ankle disorders.  First, the VA examiner should clarify the diagnoses specifically for the leg and for the ankle.  The Board notes that the Veteran is service-connected for various knee conditions.  A medical opinion should address whether the Veteran's ankle and leg conditions are secondary to his service-connected knee conditions.  Specifically, in September 2016, the Veteran was diagnosed with thigh muscle atrophy, but no opinion was provided as to whether it was related to the Veteran's service or service-connected knee conditions.  Also, the December 2016 VA examiner did not give a sufficient explanation as to why the Veteran's diagnosed bilateral ligament sprain was not related to his service; she only concluded that it was not related to service because there was no evidence to support such contention.  

Furthermore, in December 2016, the VA examiner explained that the Veteran's osteochondroma was a benign tumor that occurred during childhood or adolescence, suggesting that the Veteran had a preexisting disability.  As the Veteran's service entry examinations were free and clear of any noted disabilities in regard to the Veteran's legs, the presumption of soundness applies.  See Quirin v. Shinseki, 22 Vet. App. 390 (2009).

In this circumstance, the burden then falls on the government (meaning VA) to rebut this presumption of soundness with clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by his service or, if aggravated, it was not beyond the condition's natural progression.  See 38 U.S.C. § 1111 (2012); VAOPGCPREC 3-2003 (July 16, 2003) and Wagner, 370 F.3d 1089, at 1096. A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C. § 1153 (2012); 38 C.F.R. § 3.306 (2017).

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (explaining that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the pre-existence of a condition and the non-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131   (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334   (1993).

As the December 2016 VA examiner did not provide an opinion as to whether there was clear and unmistakable evidence that the Veteran's right leg disorder was both preexisting and not aggravated by his service, a new opinion should be provided on remand to address such theory.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an addendum VA medical opinion to determine the nature and etiology of the Veteran's bilateral hand conditions.  If the VA examiner believes that an opinion cannot be provided without an examination, then a VA examination should be provided.  The record, including a copy of this remand, must be made available to and reviewed by the examiner.  The VA examiner should address the following:

(A)  Whether it is at least as likely as not (i.e., 50 percent or greater probability) that ANY of the Veteran's diagnosed bilateral hand disorders are related to his in-service activities.  The VA examiner should also clarify whether the Veteran currently has a right hand disorder.  

(B)  Whether it is at least as likely as not (i.e., 50 percent or greater probability) that any of the Veteran's diagnosed bilateral hand disorders are caused by his service-connected residuals of right wrist fracture with mild radio-carpal degenerative joint disease. 

(C)  Whether it is at least as likely as not (i.e., 50 percent or greater probability) that any of the Veteran's diagnosed bilateral hand disorders are aggravated (i.e., worsened beyond normal progression) by his service-connected residuals of right wrist fracture with mild radio-carpal degenerative joint disease.  If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  
The examiner should cite to the medical and competent lay evidence of record and thoroughly explain the rationale for all opinions given as to each diagnosed bilateral hand condition.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.  

2.  Obtain an addendum VA medical opinion to determine the nature and etiology of the Veteran's right foot tarsal tunnel syndrome.  If the VA examiner believes that an opinion cannot be provided without an examination, then a VA examination should be provided.  The record, including a copy of this remand, must be made available to and reviewed by the examiner.  The VA examiner should address the following:

(A)  Whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's right foot tarsal tunnel syndrome is directly related to foot injuries that occurred in service, which include pes planus, right foot tendonitis, etc.  

(B)  Whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's right foot tarsal tunnel syndrome is caused by his service-connected right foot contusion, left foot third toe fracture, or any of his various service-connected knee disabilities.  

(C)  Whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's tarsal tunnel syndrome is aggravated (i.e., worsened beyond normal progression) by his service-connected right foot contusion, left foot third toe fracture, or any of his various service-connected knee disabilities.  If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  

The examiner should cite to the medical and competent lay evidence of record and thoroughly explain the rationale for all opinions given.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.  

3.  Obtain an addendum VA medical opinion to determine the nature and etiology of ALL of the Veteran's diagnosed bilateral foot disorders.  If the VA examiner believes that an opinion cannot be provided without an examination, then a VA examination should be provided.  The record, including a copy of this remand, must be made available to and reviewed by the examiner.  The VA examiner should address the following:

(A)  Whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's diagnosed bilateral foot disorders are directly related to foot injuries that occurred in service, which include pes planus, right foot tendonitis, etc.  

(B)  Whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's diagnosed bilateral foot disorders are caused by his service-connected right foot contusion, left foot third toe fracture, or any of his various service-connected knee disabilities.  

(C)  Whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's diagnosed bilateral foot disorders are aggravated (i.e., worsened beyond normal progression) by his service-connected right foot contusion, left foot third toe fracture, or any of his various service-connected knee disabilities.  If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  

The examiner should cite to the medical and competent lay evidence of record and thoroughly explain the rationale for all opinions given.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.  

4.  Obtain an addendum VA medical opinion to determine the nature and etiology of ALL of the Veteran's diagnosed bilateral ankle disorders.  If the VA examiner believes that an opinion cannot be provided without an examination, then a VA examination should be provided.  The record, including a copy of this remand, must be made available to and reviewed by the examiner.  The VA examiner should address the following:

(A)  Whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's diagnosed bilateral ankle disorders are directly related to his military service.  

(B)  Whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's diagnosed bilateral ankle disorders are caused by his service-connected right foot contusion, left foot third toe fracture, or any of his various service-connected knee disabilities.  

(C)  Whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's diagnosed bilateral ankle disorders are aggravated (i.e., worsened beyond normal progression) by his service-connected right foot contusion, left foot third toe fracture, or any of his various service-connected knee disabilities.  If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  

The examiner should cite to the medical and competent lay evidence of record and thoroughly explain the rationale for all opinions given.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.  

5.  Obtain an addendum VA medical opinion to determine the nature and etiology of ALL of the Veteran's diagnosed right leg disorder.  If the VA examiner believes that an opinion cannot be provided without an examination, then a VA examination should be provided.  The record, including a copy of this remand, must be made available to and reviewed by the examiner.  The VA examiner should address the following:

(A)  Whether there is clear and unmistakable evidence that the Veteran had a right leg disorder (osteochondroma) prior to beginning active duty service in October 1969 and in January 1983.  

(B)  If there is clear and unmistakable evidence of a preexisting right leg disorder (osteochondroma), whether there was also additionally the required clear and unmistakable evidence that this right leg disorder (osteochondroma) also was not chronically aggravated by the Veteran's military service, meaning worsened above and beyond its natural progression.

(C)  If instead, it is determined the Veteran did not clearly and unmistakably have a preexisting right leg disorder, to include osteochondroma, whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's diagnosed right leg disorder is related to his military service.  

(D)  Whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's diagnosed right leg disorder is caused by his service-connected right foot contusion, left foot third toe fracture, or any of his various service-connected knee disabilities.  The VA examiner should consider the fact that in a September 2016 VA examination for Veteran's knees, the Veteran was diagnosed with thigh muscle atrophy.  

(E)  Whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's diagnosed right leg disorder is aggravated (i.e., worsened beyond normal progression) by his service-connected right foot contusion, left foot third toe fracture, or any of his various service-connected knee disabilities.  If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  The VA examiner should consider the fact that in a September 2016 VA examination for Veteran's knees, the Veteran was diagnosed with thigh muscle atrophy.  

The examiner should cite to the medical and competent lay evidence of record and thoroughly explain the rationale for all opinions given.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.  

6.  After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above, and re-adjudicate the claim.  If any of the issues remain denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




